72 F.3d 134
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Cheryl SOUTHWORTH, Appellant,v.James SOUTHWORTH, Appellee.
No. 95-3557.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 7, 1995.Filed Dec. 14, 1995.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Several months after the district court1 dismissed Cheryl Southworth's diversity action against her former husband, she filed a motion under Federal Rule of Civil Procedure 60(b)(1).  The court denied the motion, and Southworth timely appeals.


2
This appeal does not raise the underlying judgment for review, but only the denial of the motion.  See Sanders v. Clemco Indus., 862 F.2d 161, 169 (8th Cir.1988).  Under Rule 60(b)(1), a district court may grant relief from a final order or judgment for mistake, inadvertence, surprise, or excusable neglect.  Rule 60(b) "provides for extraordinary relief which may be granted only upon an adequate showing of exceptional circumstance."  United States v. Young, 806 F.2d 805, 806 (8th Cir.1986) (per curiam), cert. denied, 484 U.S. 836 (1987).  After carefully reviewing the record, we conclude the district court did not abuse its discretion by denying Southworth's motion, because she failed to make the requisite showing to justify relief.  See Harris v. Arkansas Dep't of Human Servs., 771 F.2d 414, 416-17 & n. 3 (8th Cir.1985) (standard of review).


3
The judgment is affirmed.



1
 The Honorable Joseph E. Stevens, Jr., United States District Judge for the Western District of Missouri